
	
		I
		112th CONGRESS
		2d Session
		H. R. 5194
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. McMorris Rodgers
			 (for herself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  protect and preserve access of Medicare beneficiaries in rural areas to health
		  care providers under the Medicare program, to amend title III of the Public
		  Health Service Act to extend discounts under the 340B program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Rural Hospital and Provider Equity and 340B Improvement
			 Act of 2012.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Rural Hospital and Provider Equity
					Sec. 101. Sense of the Congress.
					Sec. 102. Fairness in the Medicare disproportionate share
				hospital (DSH) adjustment for rural hospitals.
					Sec. 103. Extension and expansion of the Medicare hold harmless
				provision under the prospective payment system for hospital outpatient
				department (HOPD) services for certain hospitals.
					Sec. 104. Temporary improvements to the Medicare inpatient
				hospital payment adjustment for low-volume hospitals.
					Sec. 105. Extension of Medicare wage index reclassifications
				for certain hospitals.
					Sec. 106. Extension of Medicare reasonable costs payments for
				certain clinical diagnostic laboratory tests furnished to hospital patients in
				certain rural areas.
					Sec. 107. Elimination of isolation test for cost-based
				ambulance reimbursement for critical access hospitals.
					Sec. 108. Extension of Medicare incentive payment program for
				physician scarcity areas.
					Sec. 109. Extension of floor on Medicare work geographic
				adjustment.
					Sec. 110. Improving care planning for Medicare home health
				services.
					Sec. 111. Rural health clinic improvements.
					Sec. 112. Temporary Medicare payment increase for home health
				services furnished in a rural area.
					Sec. 113. Extension of increased Medicare payments for rural
				ground ambulance services.
					Sec. 114. Extension of payment for technical component of
				certain physician pathology services.
					Sec. 115. Facilitating the provision of telehealth services
				across State lines.
					Sec. 116. Medicare Part A payment for anesthesiologist services
				in certain rural hospitals based on CRNA pass-through rules.
					Sec. 117. Temporary floor on the practice expense geographic
				index for services furnished in rural areas outside of frontier States under
				the Medicare physician fee schedule.
					Sec. 118. Revisions to standard for designation of sole
				community hospitals.
					Sec. 119. State offices of rural health.
					Sec. 120. Ensuring proportional representation of interests of
				rural areas on MEDPAC.
					Title II—340B Program Improvement
					Sec. 201. Extension of discounts to inpatient
				drugs.
					Sec. 202. Prohibition against duplicate discounts for physician
				administered drugs.
					Sec. 203. Continued inclusion of orphan drugs in definition of
				covered outpatient drugs; technical amendment.
					Sec. 204. Application of rules for determining provider-based
				status for certain entities.
				
			IRural
			 Hospital and Provider Equity
			101.Sense of the
			 CongressIt is the sense of
			 the Congress that—
				(1)residents of rural and frontier communities
			 should have access to affordable, quality health care;
				(2)rural and frontier communities face unique
			 challenges in health care delivery and financing;
				(3)Federal health policy must reflect the
			 unique needs of residents of rural and frontier communities and such
			 communities in an equitable and sustainable manner; and
				(4)stakeholders should work collectively to
			 identify innovative policies that address the availability, delivery, and
			 affordability of health care services in rural and frontier communities.
				102.Fairness in the
			 Medicare disproportionate share hospital (DSH) adjustment for rural
			 hospitalsSection
			 1886(d)(5)(F)(xiv)(II) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(F)(xiv)(II)) is amended by adding at the
			 end the following new sentence: The preceding sentence shall not apply
			 to any hospital with respect to discharges occurring on or after October 1,
			 2011, and before October 1, 2012..
			103.Extension and
			 expansion of the Medicare hold harmless provision under the prospective payment
			 system for hospital outpatient department (HOPD) services for certain
			 hospitalsSection
			 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)(i)) is
			 amended—
				(1)in subclause (II)—
					(A)in the first sentence, by striking
			 March 1, 2012 and inserting January 1, 2013;
			 and
					(B)in the second sentence—
						(i)by striking and 85 and
			 inserting 85; and
						(ii)by inserting the
			 following before the period at the end: , and 100 percent with respect
			 to such services furnished in the last 10 months of 2012; and
						(2)in subclause
			 (III)—
					(A)in the first
			 sentence—
						(i)by striking
			 2009, and before March 1, 2012, for which and inserting
			 2009, and before January 1, 2013, for which; and
						(ii)by striking
			 85 percent and inserting the applicable percentage (as
			 determined under the second sentence of subclause (II) for the year);
			 and
						(B)in the second
			 sentence, by striking 2010, and before March 1, 2012, the
			 preceding and inserting 2010, and before January 1, 2013, the
			 preceding.
					104.Temporary
			 improvements to the Medicare inpatient hospital payment adjustment for
			 low-volume hospitalsSection
			 1886(d)(12) of the Social Security Act (42 U.S.C. 1395ww(d)(12)) is
			 amended—
				(1)in subparagraph (C)(i), by inserting
			 and 2,000 discharges, respectively, after 1,600
			 discharges; and
				(2)in subparagraph
			 (D)—
					(A)by striking
			 1,600 and inserting the applicable number of;
			 and
					(B)by adding at the
			 end the following new sentence: For purposes of the preceding sentence,
			 the term applicable number of discharges means 1,600 discharges
			 with respect to discharges occurring in fiscal year 2011 and 2,000 discharges
			 with respect to discharges occurring in fiscal year 2012.
					105.Extension of
			 Medicare wage index reclassifications for certain hospitals
				(a)Extension of
			 correction of mid-Year reclassification expiration for certain
			 hospitals
					(1)In
			 generalIn the case of a hospital described in paragraph (2), the
			 Secretary of Health and Human Services shall apply subsection (a) of section
			 106 of division B of the Tax Relief and Health Care Act of 2006 (42 U.S.C.
			 1395ww note), as amended by section 117 of the Medicare, Medicaid, and SCHIP
			 Extension Act of 2007 (Public Law 110–173), section 124 of the Medicare
			 Improvements for Patients and Providers Act of 2008 (Public Law 110–275),
			 sections 3137(a) and 10317 of the Patient Protection and Affordable Care Act
			 (Public Law 111–148), and section 102 of the Medicare and Medicaid Extenders
			 Act of 2010 (Public Law 111–309), by substituting September 30,
			 2012 for November 30, 2011.
					(2)Hospital
			 describedA hospital described in this paragraph is—
						(A)a hospital—
							(i)that
			 is described in subsection (a) of such section 106; and
							(ii)(I)that is located in a
			 rural area; and
								(II)for which the Secretary of Health and
			 Human Services has determined the extension under this subsection to be
			 appropriate; or
								(B)a sole community
			 hospital located in a State with less than 10 people per square mile that was
			 provided with a special exception reclassification extension under section
			 117(a)(2) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public
			 Law 110–173).
						(b)Not budget
			 neutralThe provisions of this section shall not be effected in a
			 budget-neutral manner.
				106.Extension of Medicare reasonable costs
			 payments for certain clinical diagnostic laboratory tests furnished to hospital
			 patients in certain rural areasSection 416(b) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 1395l–4), as
			 amended by section 105 of division B of the Tax Relief and Health Care Act of
			 2006 (42 U.S.C. 1395l note), section 107 of the Medicare, Medicaid, and SCHIP
			 Extension Act of 2007 (42 U.S.C. 1395l note), section 3122 of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), and section 109 of the
			 Medicare and Medicaid Extenders Act of 2010 (Public Law 111–309), is amended by
			 striking the 2-year period beginning on July 1, 2010 and
			 inserting the 30-month period beginning on July 1, 2010.
			107.Elimination of
			 isolation test for cost-based ambulance reimbursement for critical access
			 hospitals
				(a)In
			 generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is
			 amended—
					(1)in subparagraph
			 (B)—
						(A)by striking
			 owned and; and
						(B)by inserting
			 (including when such services are provided by the entity under an
			 arrangement with the hospital) after hospital;
			 and
						(2)by striking the
			 comma at the end of subparagraph (B) and all that follows and inserting a
			 period.
					(b)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2012.
				108.Extension of
			 Medicare incentive payment program for physician scarcity areasSection 1833(u)(1) of the Social Security
			 Act (42 U.S.C. 1395l(u)(1)) is amended by inserting , and such services
			 furnished on or after January 1, 2012, and before January 1, 2013 after
			 2008.
			109.Extension of
			 floor on Medicare work geographic adjustmentSection 1848(e)(1)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking before March 1,
			 2012 and inserting before January 1, 2013.
			110.Improving care planning for Medicare home
			 health services
				(a)Part A provisionsSection
			 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended—
					(1)in paragraph
			 (2)—
						(A)in the matter preceding subparagraph (A),
			 by inserting , a nurse practitioner or clinical nurse specialist who is
			 working in collaboration with a physician in accordance with State law, a
			 certified nurse-midwife (as defined in section 1861(gg)) as authorized by State
			 law, or a physician assistant (as defined in section 1861(aa)(5)) under the
			 supervision of a physician after 1866(j); and
						(B)in subparagraph (C)—
							(i)by inserting , a nurse practitioner,
			 a clinical nurse specialist, a certified nurse-midwife, or a physician
			 assistant (as the case may be) after physician the first
			 2 times it appears; and
							(ii)by striking , and, in the case of a
			 certification made by a physician and all that follows through
			 face-to-face encounter and inserting , and, in the case
			 of a certification made by a physician after January 1, 2010, or by a nurse
			 practitioner, clinical nurse specialist, certified nurse-midwife, or physician
			 assistant (as the case may be) after January 1, 2012, prior to making such
			 certification the physician, nurse practitioner, clinical nurse specialist,
			 certified nurse-midwife, or physician assistant must document that the
			 physician, nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant has had a face-to-face
			 encounter;
							(2)in the second sentence, by inserting
			 certified nurse-midwife, after clinical nurse
			 specialist,;
					(3)in the third sentence—
						(A)by striking physician
			 certification and inserting certification;
						(B)by inserting (or on January 1, 2012,
			 in the case of regulations to implement the amendments made by section 11 of
			 the Rural Hospital and Provider Equity and
			 340B Improvement Act of 2012) after 1981;
			 and
						(C)by striking a physician who
			 and inserting a physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant who;
			 and
						(4)in the fourth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
					(b)Part B
			 provisionsSection 1835(a) of the Social Security Act (42 U.S.C.
			 1395n(a)) is amended—
					(1)in paragraph
			 (2)—
						(A)in the matter
			 preceding subparagraph (A), by inserting , a nurse practitioner or
			 clinical nurse specialist (as those terms are defined in section 1861(aa)(5))
			 who is working in collaboration with a physician in accordance with State law,
			 a certified nurse-midwife (as defined in section 1861(gg)) as authorized by
			 State law, or a physician assistant (as defined in section 1861(aa)(5)) under
			 the supervision of a physician after 1866(j); and
						(B)in subparagraph
			 (A)—
							(i)in each of clauses (ii) and (iii) of
			 subparagraph (A) by inserting , a nurse practitioner, a clinical nurse
			 specialist, a certified nurse-midwife, or a physician assistant (as the case
			 may be) after physician; and
							(ii)in clause (iv),
			 by striking after January 1, 2010 and all that follows through
			 face-to-face encounter and inserting made by a physician
			 after January 1, 2010, or by a nurse practitioner, clinical nurse specialist,
			 certified nurse-midwife, or physician assistant (as the case may be) after
			 January 1, 2012, prior to making such certification the physician, nurse
			 practitioner, clinical nurse specialist, certified nurse-midwife, or physician
			 assistant must document that the physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant has had a
			 face-to-face encounter;
							(2)in the third sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant (as the case may be) after
			 physician;
					(3)in the fourth sentence—
						(A)by striking physician
			 certification and inserting certification;
						(B)by inserting (or on January 1, 2012,
			 in the case of regulations to implement the amendments made by section 11 of
			 the Rural Hospital and Provider Equity and
			 340B Improvement Act of 2012) after 1981;
			 and
						(C)by striking a physician who
			 and inserting a physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant who;
			 and
						(4)in the fifth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
					(c)Definition
			 provisions
					(1)Home health
			 servicesSection 1861(m) of
			 the Social Security Act (42 U.S.C. 1395x(m)) is amended—
						(A)in the matter preceding paragraph
			 (1)—
							(i)by inserting , a nurse practitioner
			 or a clinical nurse specialist (as those terms are defined in subsection
			 (aa)(5)), a certified nurse-midwife (as defined in section 1861(gg)), or a
			 physician assistant (as defined in subsection (aa)(5)) after
			 physician the first place it appears; and
							(ii)by inserting , a nurse practitioner,
			 a clinical nurse specialist, a certified nurse-midwife, or a physician
			 assistant after physician the second place it appears;
			 and
							(B)in paragraph (3), by inserting , a
			 nurse practitioner, a clinical nurse specialist, a certified nurse-midwife, or
			 a physician assistant after physician.
						(2)Home health
			 agencySection 1861(o)(2) of
			 the Social Security Act (42 U.S.C. 1395x(o)(2)) is amended—
						(A)by inserting , nurse practitioners
			 or clinical nurse specialists (as those terms are defined in subsection
			 (aa)(5)), certified nurse-midwives (as defined in section 1861(gg)), or
			 physician assistants (as defined in subsection (aa)(5)) after
			 physicians; and
						(B)by inserting , nurse practitioner,
			 clinical nurse specialist, certified nurse-midwife, physician
			 assistant, after physician.
						(d)Home health
			 prospective payment system provisionsSection 1895 of the Social Security Act (42
			 U.S.C. 1395fff) is amended—
					(1)in subsection (c)(1), by inserting ,
			 the nurse practitioner or clinical nurse specialist (as those terms are defined
			 in section 1861(aa)(5)), the certified nurse-midwife (as defined in section
			 1861(gg)), or the physician assistant (as defined in section
			 1861(aa)(5)), after physician; and
					(2)in subsection (e)—
						(A)in paragraph (1)(A), by inserting ,
			 a nurse practitioner or clinical nurse specialist (as those terms are defined
			 in section 1861(aa)(5)), a certified nurse-midwife (as defined in section
			 1861(gg)), or a physician assistant (as defined in section 1861(aa)(5))
			 after physician; and
						(B)in paragraph (2)—
							(i)in the heading, by striking
			 Physician
			 certification and inserting Rule of construction regarding requirement for
			 certification; and
							(ii)by striking
			 physician.
							(e)Effective
			 DateThe amendments made by
			 this section shall apply to items and services furnished on or after January 1,
			 2012.
				111.Rural health
			 clinic improvementsSection
			 1833(f) of the Social Security Act (42
			 U.S.C. 1395l(f)) is amended—
				(1)in paragraph (1),
			 by striking , and at the end and inserting a semicolon;
				(2)in paragraph
			 (2)—
					(A)by inserting
			 (before 2012) after in a subsequent year;
			 and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new paragraphs:
					
						(3)in 2012, at $101
				per visit; and
						(4)in a subsequent
				year, at the limit established under this subsection for the previous year
				increased by the percentage increase in the MEI (as so defined) applicable to
				primary care services (as so defined) furnished as of the first day of that
				year.
						. 
				112.Temporary Medicare
			 payment increase for home health services furnished in a rural
			 areaSection 421(a) of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173; 117 Stat. 2283), as amended by section 5201(b) of the Deficit
			 Reduction Act of 2005 (Public Law 109–171; 120 Stat. 46) and section 3131(c) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat.
			 428), is amended by striking 2016, 3 percent and inserting
			 2011, and episodes and visits ending on or after January 1, 2013, and
			 before January 1, 2016, 3 percent.
			113.Extension of
			 increased Medicare payments for rural ground ambulance services
				(a)In
			 generalSection
			 1834(l)(13)(A) of the Social Security Act (42 U.S.C. 1395m(l)(13)(A)) is
			 amended—
					(1)in the matter
			 preceding clause (i)—
						(A)by striking
			 2007, and for and inserting 2007, for; and
						(B)by inserting
			 , and for such services described in clause (i) furnished on or after
			 March 1, 2012, and before January 1, 2013 after 2012;
			 and
						(2)in clause (i), by
			 inserting , or 5 percent if such service is furnished on or after March
			 1, 2012, and before January 1, 2013 after 2012.
					(b)Super rural
			 ambulanceSection 1834(l)(12)(A) of the Social Security Act (42
			 U.S.C. 1395m(l)(12)(A)) is amended by striking March 1, 2012 and
			 inserting January 1, 2013.
				114.Extension of
			 payment for technical component of certain physician pathology
			 servicesSection 542(c) of the
			 Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000
			 (as enacted into law by section 1(a)(6) of Public Law 106–554), as amended by
			 section 732 of the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 (42 U.S.C. 1395w–4 note), section 104 of division B of the Tax
			 Relief and Health Care Act of 2006 (42 U.S.C. 1395w–4 note), section 104 of the
			 Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173),
			 section 136 of the Medicare Improvements for Patients and Providers Act of 2008
			 (Public Law 110–275), section 3104 of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), section 105 of the Medicare and Medicaid
			 Extenders Act of 2010 (Public Law 111–309), and section 305 of the Temporary
			 Payroll Tax Cut Continuation Act of 2011 (Public Law 112–78) is amended by
			 striking the first two months of.
			115.Facilitating
			 the provision of telehealth services across State lines
				(a)In
			 generalFor purposes of expediting the provision of telehealth
			 services, for which payment is made under the Medicare program, across State
			 lines, the Secretary of Health and Human Services shall, in consultation with
			 representatives of States, physicians, health care practitioners, and patient
			 advocates, encourage and facilitate the adoption of provisions allowing for
			 multistate practitioner practice across State lines.
				(b)DefinitionsIn
			 subsection (a):
					(1)Telehealth
			 serviceThe term telehealth service has the meaning
			 given that term in subparagraph (F) of section 1834(m)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)).
					(2)Physician,
			 practitionerThe terms physician and
			 practitioner have the meaning given those terms in subparagraphs
			 (D) and (E), respectively, of such section.
					(3)Medicare
			 programThe term Medicare program means the program
			 of health insurance administered by the Secretary of Health and Human Services
			 under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
					116.Medicare Part A
			 payment for anesthesiologist services in certain rural hospitals based on CRNA
			 pass-through rules
				(a)In
			 generalSection 1814 of the Social Security Act (42 U.S.C. 1395f)
			 is amended by adding at the end the following new subsection:
					
						(m)Anesthesiologist services provided in certain rural
		  hospitals(1)Notwithstanding any
				other provision of this title, coverage and payment shall be provided under
				this part for physicians' services that are anesthesia services furnished by a
				physician who is an anesthesiologist in a rural hospital described in paragraph
				(3) in the same manner as payment is made under the exception provided in
				section 9320(k) of the Omnibus Budget Reconciliation Act of 1986, as added by
				section 608(c)(2) of the Family Support Act of 1988 and amended by section 6132
				of the Omnibus Budget Reconciliation Act of 1989, (relating to payment on a
				reasonable cost, pass-through basis) for certified registered nurse anesthetist
				services furnished by a certified registered nurse anesthetist in a hospital
				described in such section 9320(k).
							(2)No payment shall be made under any
				other provision of this title for physicians' services for which payment is
				made under this subsection.
							(3)A rural hospital described in this
				paragraph is a hospital described in section 9320(k) of the Omnibus Budget
				Reconciliation Act of 1986, as so added and amended, except that—
								(A)any reference in such section to a
				certified registered nurse anesthetist or an
				anesthetist is deemed a reference to a physician who is an
				anesthesiologist or an anesthesiologist, respectively;
				and
								(B)any reference to January 1,
				1988 or 1987 is deemed a reference to such date and year as
				the Secretary shall
				specify.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to services
			 furnished during cost reporting periods beginning on or after the date of the
			 enactment of this Act.
				117.Temporary floor
			 on the practice expense geographic index for services furnished in rural areas
			 outside of frontier States under the Medicare physician fee
			 scheduleSection 1848(e)(1) of
			 the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended—
				(1)in subparagraph
			 (A), by striking and (I) and inserting (I), and
			 (J); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(J)Floor at 1.0 on
				practice expense geographic index for services furnished in rural areas outside
				of frontier StatesFor purposes of payment for services furnished
				in a rural area (other than a rural area located in a State to which
				subparagraph (I) applies) on or after January 1, 2012, and before January 1,
				2013, after calculating the practice expense index under subparagraph (A)(i),
				the Secretary shall increase any such index to 1.0 if such index would
				otherwise be less than 1.0. The preceding sentence shall not be applied in a
				budget neutral manner.
						.
				
				118.Revisions to
			 standard for designation of sole community hospitalsSection 1886(d)(5)(D)(iv) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(5)(D)(iv)) is amended by adding at the end
			 the following new sentence: Under such standard, the time required for
			 an individual to travel to the nearest alternative source of care shall be
			 measured over improved roads maintained by a local, State, or Federal
			 Government entity for use by the general public which is the most expeditious
			 and accessible route as designated by law enforcement for emergency vehicle
			 travel..
			119.State offices
			 of rural healthSection
			 338J(j)(1) of the Public Health Service Act (42 U.S.C. 254r(j)(1)) is amended
			 by inserting and 2012 through 2013 before the period.
			120.Ensuring
			 proportional representation of interests of rural areas on MEDPAC
				(a)In
			 generalSection 1805(c)(2) of the Social Security Act (42 U.S.C.
			 1395b–6(c)(2)) is amended—
					(1)in subparagraph
			 (A), by inserting  (consistent with the requirements of subparagraph
			 (E)) after rural representatives; and
					(2)by adding at the
			 end the following new subparagraph:
						
							(E)Proportional
				representation of interests of rural areasIn order to provide a
				balance between urban and rural representatives under subparagraph (A), the
				proportion of members who represent the interests of health care providers and
				Medicare beneficiaries located in rural areas shall be no less than the
				proportion of the total number of Medicare beneficiaries who reside in rural
				areas.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 appointments made to the Medicare Payment Advisory Commission after the date of
			 the enactment of this Act.
				II340B
			 Program Improvement
			201.Extension of
			 discounts to inpatient drugs
				(a)In
			 generalSection 340B of the
			 Public Health Service Act (42 U.S.C. 256b) is amended—
					(1)in subsection (a)—
						(A)in paragraphs (1),
			 (2), and (5), by striking covered outpatient drug each place
			 such term appears and inserting covered drug; and
						(B)in paragraphs (1),
			 (7), and (9), by striking covered outpatient drugs each place
			 such term appears and inserting covered drugs;
						(2)in subsection
			 (b)(2)(B) by striking paragraph (3)(A) and inserting
			 paragraph (3); and
					(3)in subsection (d),
			 by striking covered outpatient drugs each place such term
			 appears and inserting covered drugs.
					(b)Medicaid credits
			 on inpatient drugsSection
			 340B of the Public Health Service Act (42 U.S.C. 256b) is amended by inserting
			 after subsection (b) the following new subsection:
					
						(c)Medicaid credits
				on inpatient drugs
							(1)In
				generalFor each cost
				reporting period, based on the most recently filed Medicare cost report under
				title XVIII of the Social Security Act and subject to paragraph (5), a hospital
				described in subparagraph (L), (M), (N), or (O) of subsection (a)(4) and
				enrolled to participate in the drug discount program under this section shall
				provide to each State that has a plan for medical assistance under title XIX of
				such Act and that makes payment to such hospital for covered drugs provided to
				Medicaid recipients for inpatient use, a credit on the estimated annual
				purchases by such hospital of such covered drugs provided to such Medicaid
				recipients.
							(2)Amount of
				credit
								(A)In
				generalThe credit described
				in paragraph (1), with respect to a hospital and cost reporting period
				described in such paragraph shall be equal to—
									(i)the product
				of—
										(I)the sum of the annual credit amounts
				(described in subparagraph (B)) calculated under subparagraph (B)(i) for each
				dosage form and strength of each covered drug purchased by the hospital during
				the cost reporting period; and
										(II)the estimated
				percentage of the purchases of covered drugs by the hospital during such period
				attributable to Medicaid recipients for inpatient use, as determined in
				accordance with subparagraph (D); and
										(ii)subject to paragraph (3)(D), reduced by the
				amount by which the Medicaid inpatient reimbursement (as defined in
				subparagraph (E)(ii)) of the hospital for such period was reduced as a result
				of participation in the drug discount program under this section during such
				period by the hospital, as determined in accordance with subparagraph
				(E).
									(B)Annual credit
				amountsFor purposes of
				subparagraph (A)(i)(I), an annual credit amount, with respect to a covered drug
				purchased by a hospital described in paragraph (1) during a cost reporting
				period of the hospital—
									(i)is
				equal to the sum of the quarterly credit amounts calculated under subparagraph
				(C)(i), for each of the 4 quarters of the cost reporting period for such
				covered drug; and
									(ii)shall be calculated for each dosage form
				and strength of such covered drug.
									(C)Quarterly credit
				amountsFor purposes of
				subparagraph (B)(ii), a quarterly credit amount, with respect to a covered drug
				purchased by a hospital described in paragraph (1) during a quarter of the cost
				reporting period of the hospital—
									(i)is
				equal to the product of—
										(I)the total number of units of each dosage
				form and strength of such covered drug purchased by the hospital during such
				quarter;
										(II)the average
				manufacturer price of the covered drug (for the unit of the dosage form and
				strength involved) during such quarter; and
										(III)half of the
				rebate percentage for the covered drug, as defined in subsection (a)(2);
				and
										(ii)shall be calculated for—
										(I)each dosage form
				and strength of the covered drug purchased by the hospital; and
										(II)each of the 4
				quarters of such cost reporting period.
										(D)Percentage of
				drug purchases attributable to medicaid recipients for impatient
				useFor purposes of
				subparagraph (A)(i)(II), the estimated percentage of the drug purchases of the
				hospital attributable to Medicaid recipients for inpatient use shall be equal
				to the Medicaid inpatient drug charges as reported on the most recently filed
				Medicare cost report of the hospital, divided by the total drug charges
				reported on the cost report.
								(E)Credit
				offset
									(i)In
				generalFor purposes of subparagraph (A)(ii), the amount by which
				the Medicaid inpatient reimbursement of a hospital, with respect to a cost
				reporting period, is reduced as a result of the participation in the drug
				discount program under this section by the hospital shall be computed as the
				difference between—
										(I)the Medicaid inpatient reimbursement that
				would have otherwise been payable to the hospital for the cost reporting period
				if the hospital did not participate in such drug discount program; and
										(II)the actual
				Medicaid inpatient reimbursement payable to the hospital for the cost reporting
				period.
										(ii)Medicaid
				inpatient reimbursement definedFor purposes of this subsection,
				the term Medicaid inpatient reimbursement means the total payments
				received by the hospital under the State plan under title XIX of the Social
				Security Act for providing inpatient services to Medicaid recipients.
									(3)Requirements
								(A)In
				generalA hospital shall not
				be required to provide a credit under paragraph (1) to a State unless, not
				later than 30 days after receiving the information described in subparagraph
				(B), the State calculates in accordance with paragraph (2) the amount of the
				credit owed by the hospital under paragraph (1) and provides the hospital with
				both the amount of such credit so owed and an explanation of how the State
				calculated such credit.
								(B)Hospital
				provision of informationNot
				later than 30 days after the date of the filing of the most recently filed
				Medicare cost report of a hospital described in paragraph (1), the hospital
				shall provide the State involved with the information described in
				subparagraphs (C)(i)(I) and (D) of paragraph (2). With respect to each covered
				drug purchased during the cost reporting period, the hospital shall provide the
				National Drug Code, date of purchase, and the number of units purchased.
				Submission of such information shall not be required if a covered drug has not
				been assigned a National Drug Code at the time of purchase.
								(C)Access to AMP
				and rebate dataThe Secretary
				shall establish a system for giving States access to the information necessary
				for them to calculate credits under paragraph (2), with respect to covered
				drugs, including the average manufacturer price and rebate percentage for such
				covered drugs.
								(D)Credit
				offsetParagraph (2)(A)(ii)
				shall be applied, with respect to a credit owed by a hospital under paragraph
				(1), only if, not later than 30 days after filing the most recent Medicare cost
				report, the hospital submits to the State involved—
									(i)a request for the State to apply such
				paragraph and to calculate the amount described in such paragraph in accordance
				with paragraph (2)(E); and
									(ii)the data needed
				by the State to determine the amount of the Medicaid inpatient reimbursement
				described in paragraph (2)(E)(i)(I) for such hospital.
									(E)DisputesA State and hospital described in paragraph
				(1) shall have access to the same State dispute resolution procedures and
				system applicable to Medicaid reimbursement matters under title XIX of the
				Social Security Act.
								(4)Payment
				deadlineA hospital shall
				provide to a State the credits owed by such hospital under paragraph (1) not
				later than 60 days after the hospital receives the information described in
				paragraph (3)(A).
							(5)Opt
				outA hospital shall not be
				required to provide a credit under paragraph (1) to a State if the hospital and
				State agree to an alternative arrangement.
							(6)Offset against
				medical assistanceAmounts
				received by a State under this subsection shall be considered to be a reduction
				in the amount expended under the State plan for medical assistance for purposes
				of section 1903(a)(1) of the Social Security Act.
							(7)Medicaid
				recipient definedFor
				purposes of this subsection, the term Medicaid recipient means,
				with respect to a State, an individual who receives benefits under the State
				plan under title XIX of the Social Security
				Act.
							.
				(c)Conforming
			 amendmentsSection 1927 of
			 the Social Security Act (42 U.S.C. 1396r–8) is amended—
					(1)in subsection (a)(5)—
						(A)in subparagraph
			 (A), by striking covered outpatient drugs and inserting
			 covered drugs (as defined in section 340B(b)(2) of the Public Health
			 Service Act); and
						(B)by striking
			 subparagraphs (D) and (E); and
						(2)in subsection (c)(1)(C)(i)—
						(A)by redesignating subclauses (II) through
			 (VI) as subclauses (III) through (VII), respectively; and
						(B)by inserting after
			 subclause (I) the following:
							
								(II)any prices charged for a covered drug, as
				defined in section 340B(b)(2) of the Public Health Service
				Act;
								.
						202.Prohibition
			 against duplicate discounts for physician administered drugsSection 340B(a)(5)(A) of the Public Health
			 Service Act (42 U.S.C. 256b) is amended by adding at the end the
			 following:
				
					(iii)Physician
				administered drugsA hospital
				described in subparagraph (L), (M), (N), or (O) of paragraph (4) shall not be
				required under section 1927(a)(7) of the Social Security Act to report National
				Drug Code numbers for drugs administered by a physician (or under a physician’s
				supervision) if the State is precluded from seeking a rebate on such drugs
				because such drugs were purchased at a discount under this section. Nothing in
				this clause shall relieve a hospital of its obligation to submit National Drug
				Codes in accordance with subsection
				(c)(3)(B).
					.
			203.Continued
			 inclusion of orphan drugs in definition of covered outpatient drugs; technical
			 amendment
				(a)In
			 generalSection 340B of the
			 Public Health Service Act (42 U.S.C. 256b) is amended by striking subsection
			 (e).
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to drugs purchased on or after March 30,
			 2010.
				204.Application of
			 rules for determining provider-based status for certain entitiesNotwithstanding any other provision of law,
			 in making determinations of provider-based status under title XVIII of the
			 Social Security Act, the facility or organization shall be treated as
			 satisfying any requirements and standards for geographic location in relation
			 to a hospital or a critical access hospital if the facility or organization is
			 described in subparagraph (L), (M), (N), or (O) of section 340B(a)(4) of the
			 Public Health Service Act (42 U.S.C. 256b(a)(4)).
			
